Case 3:17-cv-03404-FLW-DEA Document 34 Filed 01/16/19 Page 1 of 1 PageID: 178
Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Amanda Lyn Genovese
amanda.genovese@troutman.com




January 16, 2019
BY ECF

Honorable Douglas E. Arpert
United States Magistrate Judge
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street Room 2020
Trenton, NY 08608

Re:    Eisenband v. John C. Heath, Attorney at Law PLLC d/b/a Lexington Law Firm
       Civil Action No.: 3:17-cv-03404-FLW-DEA
       Joint Status Report

Dear Judge Arpert:

        This firm represents Defendant John C. Heath, Attorney at Law PLLC d/b/a Lexington
Law Firm (“Lexington”) in the above referenced matter. The parties hereby submit this joint status
report for your review, pursuant to the Order entered on December 20, 2018. (Dkt. No. 33.)

        As Your Honor is aware, this matter is currently subject to a pending Motion to Enforce
Class Action Settlement Agreement and for Order to Show Cause Against Defendant (“Motion”),
which was filed in the United States District Court for the Middle District of Florida on April 13,
2018. However, the parties have since attended an additional mediation and, as a result,
supplemental briefing on the Motion has been stayed. The parties are in the process of exchanging
revisions to a terms sheet and intend to file a Notice of Settlement when the appropriate settlement
documentation has been fully executed.

                                              Respectfully submitted,

                                              /s/ Amanda Lyn Genovese

                                              Amanda Lyn Genovese



cc:    All Counsel of Record (via ECF)
